Exhibit 10.3

MEMBERSHIP INTEREST TRANSFER AND

ENVIRONMENTAL INDEMNITY RELEASE

July 9, 2006

This Membership Interest Transfer and Environmental Indemnity Release (this
“Agreement”) is entered into as of the date set forth above by and
among: (a) New England Teamsters & Trucking Industry Pension Fund (“NETT”);
(b) Net Realty Holding Trust (“Net Realty”); (c) Net Properties Management, Inc.
(together with Net Realty and NETT, the “Indemnifying Parties”); (d) Heritage
Property Investment Trust, Inc. (“Heritage”); (e) Heritage Property Investment
Limited Partnership (“Heritage OP”); (f) Heritage Realty Limited Partnership and
(g) Heritage Realty Trust, Inc., (h) Heritage Realty Management, Inc. (“Heritage
Management”) (the parties listed in (a) through (h) together, the “Indemnified
Parties”); (i) NET 131 LLC (“NET 131”); and (j) NET Manager LLC (the ”LLC”), in
its capacity as manager of 131 Dartmouth Street LLC (the “Manager”).

WHEREAS, contemporaneously with the execution of this of this Agreement,
Heritage, Centro Saturn LLC, a Delaware limited liability company (“Parent”),
and Centro Saturn MergerSub LLC, a Delaware limited liability company and wholly
owned subsidiary of Parent (“MergerSub”), are entering into an Agreement and
Plan of Merger, of even date herewith (as such agreement may hereafter be
amended from time to time, the “Parent Merger Agreement”), pursuant to which
Heritage will be merged with and into MergerSub (the “Merger”);

WHEREAS, NETT desires that, simultaneously with, and conditioned upon the
consummation of, the Merger: (a) Heritage OP transfer to NET 131, NETT’s
wholly-owned subsidiary, the membership interest (the ”Interest”) in the LLC
currently held by Heritage OP under that certain Third Amended and Restated
Operating Agreement of the LLC dated as of June 30, 2003 by and between Heritage
OP and NET 131 (the “LLC Agreement”); and (b) the Indemnified Parties release
the Indemnifying Parties from the environmental indemnification obligations
specified below imposed pursuant to that certain Contribution Agreement and
Joint Escrow Instructions dated as of July 9, 1999 by and among the Indemnified
Parties and the Indemnifying Parties (the ”Contribution Agreement”);

WHEREAS, Heritage desires, simultaneously with and conditioned upon the
consummation of, the Merger, to cause Heritage OP and the Indemnified Parties,
its wholly-owned subsidiaries, to take the foregoing actions, in return for
which NETT shall pay to Heritage Seven Million and 00/100 Dollars
($7,000,000.00) (the “Release Amount”); and

WHEREAS, Heritage, Heritage Management and NET 131 desire that, simultaneously
with, and conditioned upon the consummation of, the Merger, that certain Lease
dated February 5, 2004 (the “131 Lease”) by and between the LLC, as lessor, and
Heritage Management, as lessee, be amended to allow Heritage Management to
terminate the 131 Lease under the conditions specified herein.


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the promises, mutual covenants and
consideration set forth herein, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Transfer of the Interest, Membership and Management of the LLC,
Lease Termination and Payment of Release Amount.

(a)           Subject to the terms and conditions set forth herein,
simultaneously with, and conditioned upon the consummation of, the Merger:

(i)                                     pursuant to Section 6.1 of the LLC
Agreement, Heritage shall cause Heritage OP to transfer the Interest to NET 131;

(ii)                                  pursuant to Section 3.1(b) of the LLC
Agreement, and simultaneously with the transfer of the Interest hereunder, the
Manager shall amend Schedule 1 of the LLC Agreement to reflect NET 131 as sole
member of the LLC;

(iii)                               pursuant to Section 4.1(f) of the LLC
Agreement, and simultaneously with the transfer of the Interest hereunder, the
Manager hereby resigns as manager of the LLC and, notwithstanding any provision
in the LLC Agreement to the contrary, including Section 4.1(f), NET 131 hereby
accepts the Manager’s immediate resignation and agrees to undertake the role of
manager of the LLC;

(iv)                              notwithstanding any provision in the 131 Lease
to the contrary, Heritage and NET 131 agree that, at any time following the date
that is thirty-six (36) months after the consummation of the Merger, Heritage’s
successor in interest following the Merger shall have the right to terminate the
131 Lease upon: (a) ninety (90) days prior written notice to NET 131; and
(b) the payment to NET 131 of One Million and 00/100 Dollars ($1,000,000.00);

(v)                                 the 131 Lease shall be deemed to be amended
to add the following provision:

“Notwithstanding any provision in this Lease to the contrary, at any time
following the date (the “Early Termination Expiration Date”) that is thirty-six
(36) months after the date of consummation of the Merger (as defined in that
certain Membership Interest Transfer and Environmental Indemnity Release among
Landlord, Tenant and certain other parties), Tenant shall have the right to
terminate this Lease upon: (a) written notice delivered to Landlord on or before
the Early Termination Expiration Date; and (b) the payment to Landlord (or such
affiliate of Landlord as Landlord shall designate) of One
Million and 00/100 Dollars ($1,000,000.00). Any such termination shall take
effect on the date that is ninety (90) days after the date that the termination
notice is delivered by Tenant, and such effective date shall be deemed to be the
Lease Expiration Date.”; and

(vi)                              NETT shall pay the Release Amount to Heritage
in immediately available funds.


--------------------------------------------------------------------------------




 

2.             Release of Environmental Indemnification Obligations.

(b)           Subject to the terms and conditions set forth herein,
simultaneously with, and conditioned upon the consummation of, the Merger and
pursuant to Section 13.3 of the Contribution Agreement, each of the Indemnified
Parties for itself and on behalf of its assigns, does hereby release, cancel,
forgive and forever discharge each of the Indemnifying Parties, each of their
parent companies, subsidiaries, affiliates, divisions, successors and assigns,
and all of their stockholders, members, officers, directors, employees, partners
and representatives from the joint and several obligation of the Indemnifying
Parties to indemnify, protect, defend and hold harmless the Indemnified Parties
and NH Heritage (as defined in the Contribution Agreement) from and against any
claim, demand, obligation, loss, cost, damage, liability, judgment or expense
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) pursuant to their obligations set forth in §11(a)(ii)(D),
§11(a)(ii)(E) and/or §11(a)(ii)(F) of the Contribution Agreement; provided,
however, that all other provisions of the Contribution Agreement shall remain in
full force and effect, including, without limitation §11(a)(ii)(A),
§11(a)(ii)(B) and §11(a)(ii)(C).

3.             Representations and Warranties.

(a)           Each of Heritage and the applicable subsidiaries represents and
warrants to NETT that, as of the date hereof:

(i)                                     Heritage OP and each of the Indemnified
Parties is duly organized, validly existing and in good standing under the laws
of the state of in which it has been organized;

(ii)                                  Heritage OP owns and has the right to
transfer the Interest to NET 131;

(iii)                               the Interest is free and clear of all liens,
advance claims, security interests, pledges or similar encumbrances;

(iv)                              all actions or consents on the part of
Heritage OP necessary for the authorization of the transfer of the Interest, and
the performance and obligations of Heritage OP in respect of the Interest
hereunder, have been duly taken;

(v)                                 all actions or consents on the part of each
of the Indemnified Parties necessary for the authorization of the environmental
indemnification release, and the performance and obligations of the Indemnified
Parties in respect of such release hereunder, have been duly taken; and

(vi)                              this Agreement when executed and delivered,
will be a valid and binding obligation of Heritage, Heritage OP and each of the
Indemnified Parties enforceable in accordance with its terms.


--------------------------------------------------------------------------------




 

(b)           NETT represents and warrants to each of Heritage and Heritage OP
that, as of the date hereof:

(i)                                     NETT is duly organized, validly existing
and in good standing under the laws of the state of Delaware;

(ii)                                  all actions or consents on the part of
NETT necessary for the authorization of this Agreement, and the performance and
obligations of NETT hereunder, have been duly taken; and

(iii)                               this Agreement when executed and delivered,
will be a valid and binding obligation of NETT enforceable in accordance with
its terms.

4.             Conditions to NET 131’s and NETT’s Obligations. The obligation of
the LLC to amend the 131 Lease and of NETT to pay the Release Amount is
conditioned upon (a) the consummation of the Merger and (b) each of the
representations and warranties of Heritage, Heritage OP and the Indemnified
Parties contained in this Agreement being true and correct as of the date
hereof.

5.             Conditions to Heritage’s Obligations. The obligation of Heritage
Management to amend the 131 Lease and to cause (a) Heritage OP to transfer the
Interest to NET 131, and (b) the Indemnified Parties to release the Indemnifying
Parties from the specified environmental indemnification obligations is
conditioned upon the following conditions:

(i)                                     The consummation of the Merger;

(ii)                                  Each of the representations and warranties
of NETT contained in this Agreement shall be true and correct as of the date
hereof; and

(iii)                               NETT shall have paid the Release Amount.

6.             Other Remedies.   The rights, powers and remedies granted to the
parties hereto pursuant to the provisions of this Agreement shall be in addition
to all rights, powers and remedies granted to them under any statute or rule of
law. Any forbearance, failure or delay by any of the parties hereto in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy. Any single or partial exercise of any
right, power or remedy under this Agreement shall not preclude the further
exercise thereof, and every right, power and remedy of each party hereto shall
continue in full force and effect unless such right, power or remedy is
specifically waived by an instrument executed by such party.

7.             Severability.  The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. However, if any provisions, provision or
portion of any provision in this Agreement is found by a court of competent
jurisdiction to be in violation of any applicable local, state or federal
ordinance, statute, law or administrative or judicial decision or public policy,
and if such court would declare such provisions, provision or portion of any
provision of this Agreement to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent of the parties hereto that such
provisions, provision or portion of any provisions shall be given force and
effect to the fullest possible extent that they are legal, valid and
enforceable, and the remainder of this Agreement shall be construed as if such
illegal, invalid, unlawful, void or unenforceable provisions, provision or
portion of any provision were severable and not contained


--------------------------------------------------------------------------------




 

herein, and the rights, obligations and interest of the parties hereto under the
remainder of this Agreement shall continue in full force and effect.

8.             Further Assurances. At any time and from time to time after the
date first set forth above, the parties hereto shall cooperate with one another
to execute and deliver any other documents or agreements, and do all further
acts and things as may reasonably be required to carry out the intent of the
parties under this Agreement.

9.             Counterpart Signatures. This Agreement may be executed in any
number of duplicate originals or counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

HERITAGE PROPERTY INVESTMENT TRUST, INC.

 

 

 

 

By:

/s/ Thomas C. Prendergast

 

Name:

Thomas C. Prendergast

 

Title:

President and Chief Executive Officer

 

 

 

 

HERITAGE PROPERTY INVESTMENT LIMITED PARTNERSHIP

 

 

 

 

By:

Heritage Property Investment Trust, Inc., its general partner

 

 

 

 

By:

/s/ Thomas C. Prendergast

 

Name:

Thomas C. Prendergast

 

Title:

President and Chief Executive Officer

 

 

 

 

HERITAGE REALTY LIMITED PARTNERSHIP

 

 

 

 

By:

Heritage Realty Trust, Inc., its general partner

 

 

 

 

By:

/s/ Thomas C. Prendergast

 

Name:

Thomas C. Prendergast

 

Title:

President and Chief Executive Officer

 

 

 

 

HERITAGE REALTY TRUST, INC.

 

 

 

 

By:

/s/ Thomas C. Prendergast

 

Name:

Thomas C. Prendergast

 

Title:

President and Chief Executive Officer

 

 

 

 

HERITAGE REALTY MANAGEMENT, INC.

 

 

 

 

By:

/s/ Thomas C. Prendergast

 

Name:

Thomas C. Prendergast

 

Title:

President and Chief Executive Officer

 

** Counterpart Signatures Continue on Next Page **


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.

NEW ENGLAND TEAMSTERS AND TRUCKING INDUSTRY PENSION FUND

 

 

 

 

By:

/s/ Joseph L. Barry

 

Name:

Joseph L. Barry

 

Title:

Co-Chairman

 

 

 

 

By:

/s/ David W. Laughton

 

Name:

David W. Laughton

 

Title:

Co-Chairman

 

 

 

 

NET PROPERTIES MANAGEMENT, INC.

 

 

 

 

By:

/s/ Joseph L. Barry

 

Name:

Joseph L. Barry

 

Title:

 

 

 

 

 

By:

/s/ David W. Laughton

 

Name:

David W. Laughton

 

Title:

 

 

 

 

 

NET REALTY HOLDING TRUST

 

 

 

 

By:

/s/ Joseph L. Barry

 

Name:

Joseph L. Barry

 

Title:

 

 

 

 

 

By:

/s/ David W. Laughton

 

Name:

David W. Laughton

 

Title:

 

 

 

 

 

NET 131 LLC

 

 

 

 

By:

Net Realty Holding Trust, Inc., its sole member

 

 

 

 

By:

/s/ Joseph L. Barry

 

Name:

Joseph L. Barry

 

Title:

 

 

 

 

 

By:

/s/ David W. Laughton

 

Name:

David W. Laughton

 

Title:

 

 

 

 

 

NET MANAGER LLC

 

 

 

 

By:

/s/ Robert G. Prendergast

 

Name:

Robert G. Prendergast

 

Title:

 

 


--------------------------------------------------------------------------------